





EXHIBIT 10.27

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to SIR CARRINGTON CHAMPION, LLC, a Delaware limited
liability company (“Assignee”), that portion of Assignor’s rights and
obligations under and in regard to that certain Real Estate Purchase and Sale
Agreement dated August 23, 2012 (as may have been or may hereafter be amended,
the “Purchase Agreement”), by and among TEL-LA Villas Kingwood, LLC, TEL-LA
Champion Forest, LLC, TEL-LA Carrington Huffmeister, LLC, TEL-LA Villas
Huffmeister, LLC, TEL-LA Riata Ranch, LLC and TEL-LA Carrington Place
Apartments, LLC, each a Delaware limited liability company, and Assignor for the
purchase and sale of that certain portfolio of real properties located in the
Houston, Texas area (“Portfolio”).


Pursuant to Article 10 of the Purchase Agreement, Assignee hereby agrees to and
shall assume, perform and be fully responsible for the performance of all of the
obligations of Assignor under the Purchase Agreement only as and to the extent
relating solely to that portion of the Portfolio commonly known as Carrington at
Champion Forest, as more particularly described in Schedule 1 attached hereto
(the “Assigned Property”). Assignor’s assumption of the obligations under the
Purchase Agreement relating to the Assigned Property will be completely several
(and not joint) from all obligations under the Purchase Agreement relating to
any other property in the Portfolio, and Assignee shall have no liability or
obligation of any nature under the Purchase Agreement with respect to any
property in the Portfolio other than the Assigned Property, or otherwise under
the Purchase Agreement. Nothing contained herein, however, shall release
Assignor from the obligations of Assignor or Assignee to perform in accordance
with the terms of the Purchase Agreement. Assignor and Assignee shall be jointly
and severally liable for all of the representations, warranties, indemnities,
waivers, releases and other obligations and undertakings set forth the Purchase
Agreement only as and to the extent relating to the Assigned Property.


All of the provisions, covenants and agreements contained in this Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)




--------------------------------------------------------------------------------







WITNESS THE EXECUTION HEREOF, as of this 1st day of November, 2013.


 
ASSIGNOR:
 
 
 
STEADFAST ASSET HOLDINGS, INC.,
 
a California corporation
 
 
By:
/s/ Ana Marie del Rio
 
Ana Marie del Rio, Vice President
 
 



        
 
ASSIGNEE:
 
 
 
SIR CARRINGTON CHAMPION, LLC, a Delaware limited liability company
 
Delaware limited liability company
 
 
 
By: Steadfast Income Advisor, LLC, a
 
Delaware limited liability company, its Manager
 
 
By:
/s/ Kevin J. Keating
 
Kevin J. Keating, Chief Accounting Officer
 
 





2



--------------------------------------------------------------------------------








SCHEDULE 1


ASSIGNED PROPERTY


A 19.1401 acre tract of land out of the George W. Childress Survey, A-217 and
the Lorenzo De Zavalla Survey, A-950, Harris County, Texas, being the Cutten
Road Apartments Subdivision as recorded under F.C. 629191 of the Harris County
Map Records.

3

